Name: Commission Regulation (EC) No 1669/95 of 7 July 1995 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for suplying the French overseas departments with live bovine animals and breeding horses
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  economic policy;  overseas countries and territories;  trade
 Date Published: nan

 8 . 7 . 95 HEN ] Official Journal of the European Communities No L 158/31 COMMISSION REGULATION (EC) No 1669/95 of 7 July 1995 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for suplying the French overseas departments with live bovine animals and breeding horses Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 4 (5) thereof, Wheras for the purposes of Article 4 of Regulation (EEC) No 3763/91 , the number should be determined for bovine animals and pure-bred breeding horses originating in the Community and eligible for aid with a view to encouraging the development of those sectors in the French overseas departments (FOD) ; Whereas the quantities of the forecast supply balance for those products are fixed by Commission Regulation (EEC) No 2312/92 (3) and (EEC) No 1 148/93 (4), as last amended by Regulation (EC) No 798/95 (*), whereas the Annexes to those Regulations should therefore be amended ; Whereas, pursuant to Regulation (EEC) No 3763/91 , the supply arrangements are applicable from 1 July ; whereas the provisions of this Regulation should therefore apply immediately ; Article 1 Annex III to Regulation (EEC) No 2312/92 is hereby replaced by Annex I to this Regulation. Article 2 The Annex to Regulation (EEC) No 1148/93 is hereby replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1995. For the Commission Frsnz FISCHLER Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 222, 7. 8 . 1992, p. 32. (4) OJ No L 116, 12. 5. 1993, p. 15. (5) OJ No L 80, 8 . 4. 1995, p. 21 . No L 158/32 EN Official Journal of the European Communities 8 . 7. 95 ANNEX I ANNEX III PART 1 Supply to Reunion of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 180 1 207,5 PART 2 Supply to Guyana of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 1000 Pure-bred breeding bovines (') 350 1 207,5 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines {') 40 1 207,5 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period 1 July 1995 to 30 June 1996 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 1000 Pure-bred breeding bovines (') 50 1 207,5 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. 8 . 7 . 95 EN Official Journal of the European Communities No L 158/33 ANNEX II ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 16 1 207,5 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for the period 1 July 1995 to 30 June 1996 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 10 1 207,5 (') Inclusion in this subheading is subject to the conditions provided for by Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 18 . 8 . 1990, p. 55):